United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Coppell, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1851
Issued: August 4, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 9, 2015 appellant filed a timely appeal from a May 28, 2015 merit
decision of the Office of Workers’ Compensation Programs (OWCP).1 Pursuant to the Federal
Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP met its burden of proof to rescind its acceptance of
appellant’s claim for aggravation of hypertension.

1

The Board notes that appellant initially timely requested oral argument before the Board. By letter dated and
received October 14, 2015, appellant withdrew her request for oral argument and requested that the Board proceed
with review of the record.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On March 8, 2012 appellant, then a 52-year-old clerk, filed a traumatic injury claim
(Form CA-1) alleging an aggravation of hypertension due to work-related stress involving her
supervisors on February 27, 2012. She noted that she was undergoing physical therapy for a
mild stroke along with counseling and speech therapy. The employing establishment noted that
appellant’s account of events differed from a witness account of events.
In a statement dated February 27, 2012, appellant stated that upon entering her work
space on February 23, 2012 she began to feel overwhelmed with anxiety, she began to panic and
her heart race increased. She stated that she felt like she had to be on guard as she was not sure
of what the encounter with J.J., Acting CFS Manager, would be like on this day after the way she
had treated appellant on Thursday, February 23, 2012. Appellant claimed that J.J. had verbally
falsely accused her of trying to run something and yelled at her in the presence of two CFS
employees M.C. and D.W. She further described an altercation with J.J., quoting J.J. as stating,
“I am tired of people trying to run things, I know how I want things done and I do not need you
telling people what to do, you know better.” Appellant stated that she was shaken and hurt and
began to cry. She alleged that another coworker, M.C., approached her and stated, “[Y]ou never
told [D.W.] what to do, why is [J.J.] upset with you, I was standing right here, I never heard you
tell her what to do.” On February 27, 2012 when J.J. approached appellant and spoke to her,
appellant experienced a sharp pain on the left side of her forehead causing head pain and causing
a twitch on the left side of her face. Appellant alleged that, after work, she drove to the
emergency room, where she was told that her numbness and headaches were indications of
“mini-strokes” brought on by severe stress. She believed that her stressful environment with J.J.
caused physical and mental damage to her body.
In a statement dated March 14, 2012 from coworker M.C., she related that she was
working by herself when two coworkers later came to perform the same task, one of whom was
appellant and the other of whom was D.W. She noted that J.J. came and asked appellant if she
had instructed D.W. how to perform the task. M.C. stated that appellant had not told D.W. what
to do, to which J.J. replied that appellant should not instruct any of her coworkers as to how to
perform their jobs. She stated, she did not see J.J. yelling or shouting at appellant while
appellant was in the room. Furthermore, M.C. denied making the statement which appellant had
attributed to her in the February 27, 2012 statement. On the contrary, she stated that on the way
out of the room their conversation was short and mainly appellant was complaining about D.W.
In a statement dated March 15, 2012, J.J. recalled the events alleged to have occurred by
appellant, but noted that she did not remember the actual dates or times. She noted that she had
instructed D.W. to perform a task in a particular manner, and noted that D.W. was not
performing the task in the manner that she had directed, which was not to throw out a magazine.
D.W. had explained to J.J. that appellant had told her to do it a different way. J.J. noted that she
had asked appellant why she told D.W. to perform the task, but appellant had responded that
D.W. was lying. Appellant then called upon M.C., asking her whether she had heard appellant
tell D.W. to throw out the magazine, to which M.C. responded that she had not heard anything.
J.J. stated that he was not irate or in a rage.

2

In a statement dated April 5, 2012, D.W. contended that J.J. had been upset and had
attempted to get her and appellant to perform their jobs in a different manner. She noted that she
felt that J.J. should not have been on the floor at all and that the incident had occurred over one
envelope.
On April 30, 2012 appellant responded to several of the witness statements. She asserted
that M.C.’s accusation that she had fabricated M.C.’s quote in her February 27, 2012 statement
was false.
By letter dated March 23, 2012, OWCP advised appellant of the evidence needed to
establish her claim. It afforded her 30 days to submit this additional evidence and requested that
she respond to its inquiries. OWCP also requested that the employing establishment respond to
its inquiries by letter dated March 29, 2012.
In a report dated April 4, 2012, Dr. Darrell E. Thigpen internal medicine specialist,
diagnosed appellant with a cerebral vascular accident, a late effect cerebrovascular accident, and
a tension/stress headache. He noted that she began having left-sided weakness, facial numbness,
tingling left arm with associated headaches during, and after a verbal hostile attack by her
supervisor. The initial onset occurred February 23, 2012, which resulted in hospitalization after
a second hostile-like verbal attack on February 27, 2012.
By letter dated March 14, 2012, the employing establishment controverted appellant’s
claim contending that her contentions have been contradicted by witnesses.
On May 9, 2012 OWCP scheduled an appointment with a second opinion physician and
forwarded appellant’s medical files along with a statement of accepted facts (SOAF) to resolve
the matter of whether her conditions were work related. The appointment included a functional
capacity evaluation (FCE).
In a note dated April 27, 2012, Dr. Thigpen noted that appellant remained unable to
work.
In a second opinion report dated June 11, 2012, Dr. Prem Pillay, Board-certified in
cardiovascular medicine, examined appellant, reviewed her medical records, and reviewed the
SOAF. He diagnosed accelerated hypertension causing mild stroke based on her medical
history, but noted no residual weakness. Dr. Pillay determined that this suggested a complete
resolution, which was confirmed by the FCE. He opined, that the hypertension was accelerated
by the employment factors due to increased stress from verbal abuse. Dr. Pillay further noted
that appellant could return to her previous job without restrictions.
By decision dated July 5, 2012, OWCP accepted appellant’s claim for aggravation of
hypertension.
In a new SOAF dated April 3, 2013, OWCP noted that appellant had stopped work on
February 28, 2012 and had not returned. It further noted that it had authorized physical therapy
and group psychotherapy for her. OWCP observed that there were no accepted factors of
employment.

3

On April 3, 2013 OWCP proposed to vacate its July 5, 2012 decision. It noted that the
decision had been issued prematurely without consideration of fact of injury. OWCP noted that
another letter requesting factual information would be sent to appellant and the employing
establishment, followed by appropriate development and a de novo decision.
On April 4, 2013 OWCP sent appellant and the employing establishment development
letters, which noted that she had submitted insufficient evidence to support her allegation that J.J.
verbally attacked her, moved her to alienate her, threatened her, or intended to antagonize or
intimidate her.
In a statement dated April 25, 2013, appellant alleged that she suffered from hypertension
and consequential injuries of left-sided weakness and post-traumatic stress disorder causally
related to the alleged behavior of her supervisor, J.J. She requested clarification as to why
OWCP listed events that she had previously thought had been accepted by OWCP as events that
OWCP found did not occur. The remainder of appellant’s statement was substantially
duplicative of her original February 27, 2012 statement and responses to OWCP’s inquiries.
By decision dated June 27, 2013, OWCP rescinded acceptance of the claim due to a lack
of factual evidence regarding the alleged work-related incidents. It reiterated that there were no
accepted events that were compensable factors of employment. OWCP found that appellant had
failed to establish that the incident had occurred as described.
On July 8, 2013 appellant requested a hearing before an OWCP hearing representative.
The hearing was held on October 24, 2013. At the hearing, appellant contended that the witness
statements were sufficient to establish her claim. She alleged that the employing establishment’s
human resources department failed to perform a sufficient investigation into the alleged
work-related incidents and reiterated her account of what occurred on the relevant dates.
Appellant stated that, in the week prior to the incident on February 23, 2012, she had no medical
issues or issues of stress in her personal life. She noted that she had won a grievance before the
Equal Employment Opportunity Commission (EEOC) for a later incident in which she has
attempted to return to work, but the employing establishment called the postal police on her.
However, appellant also noted that another EEOC complaint was ongoing. She stated that she
had returned to work, but that it had been “strained.” Appellant claimed that J.J. had actually
written the statement attributed to M.C. After the hearing, appellant resubmitted witness
statements.
By letter dated December 6, 2013, the employing establishment submitted comments on
the transcript of the hearing held on October 24, 2013. It noted that, while appellant had stated
that a coworker witnessed the entire incident, this coworker’s statement contradicted appellant’s
description of the incident. The employing establishment also noted that appellant was mixing
information regarding her claim before the EEOC with aspects of her workers’ compensation
claim. It stated that she had received numerous releases from her physicians to return to work,
but had not yet returned to work.
By decision dated January 9, 2014, the hearing representative found that OWCP had
properly rescinded acceptance of appellant’s claim in its June 27, 2013 decision.

4

The hearing representative concluded that appellant had not met her burden of proof to
establish the factual component of the claim and as such OWCP properly met its burden of proof
to rescind acceptance of the claim.
On December 26, 2014 appellant requested reconsideration of OWCP’s decision dated
January 9, 2014. With her request, she attached a statement, alleging that the hearing
representative had totally ignored the statements and facts that she had provided and simply
agreed with the employing establishment’s witnesses. Appellant also submitted several reports
from her physicians.
By decision dated May 28, 2015, OWCP denied modification of the January 9, 2014
hearing representative decision.
LEGAL PRECEDENT
Pursuant to section 8128 of FECA, the Secretary of Labor may review an award for or
against payment of compensation at any time on his or her own motion or on application.3 The
Board has upheld OWCP’s authority under this section to reopen a claim at any time on its own
motion and, where supported by the evidence, set aside or modify a prior decision and issue a
new decision.4 The Board has noted, however, that the power to annul an award is not arbitrary
and that an award for compensation can only be set aside in the manner provided by the
compensation statute.5
Workers’ compensation authorities generally recognize that compensation awards may be
corrected, in the discretion of the compensation employing establishment and in conformity with
statutory provision, where there is good cause for so doing, such as mistake or fraud. Once
OWCP accepts a claim, it has the burden of justifying termination or modification of
compensation benefits. This also holds true where OWCP later decides that it erroneously
accepted a claim.6
OWCP bears the burden of justifying rescission of acceptance on the basis of new
evidence, legal argument, and/or rationale.7 Probative and substantial positive evidence8 or
sufficient legal argument9 must establish that the original determination was erroneous. OWCP
must also provide a clear explanation of the rationale for rescission.10
3

5 U.S.C. § 8128.

4

See John W. Graves, 52 ECAB 160, 161 (2000). See 20 C.F.R. § 10.610.

5

Delphia Y. Jackson, 55 ECAB 373 (2004).

6

See V.C., 59 ECAB 137 (2007).

7

See John W. Graves, supra note 4; Alice M. Roberts, 42 ECAB 747, 753 (1991).

8

See Michael W. Hicks, 50 ECAB 325, 329 (1999).

9

See, e.g., Beth A. Quimby, 41 ECAB 683, 688-89 (1990).

10

See supra note 6.

5

To establish a claim of an emotional condition sustained in the performance of duty, an
employee must submit the following: (1) medical evidence establishing that he has an emotional
or psychiatric disorder; (2) factual evidence identifying employment factors or incidents alleged
to have caused or contributed to his condition; and (3) rationalized medical opinion evidence
establishing that the identified compensable employment factors are causally related to his
emotional condition.11
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment.12 There are situations where an injury or an
illness has some connection with the employment, but nevertheless does not come within the
concept or coverage of workers’ compensation.13 Where the disability results from an
employee’s emotional reaction to his regular or specially assigned duties or to a requirement
imposed by the employment, the disability comes within the coverage of FECA.14 On the other
hand, the disability is not covered where it results from such factors as an employee’s fear of a
reduction-in-force or his frustration from not being permitted to work in a particular environment
or to hold a particular position.15
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employing establishment rather than the regular
or specially assigned work duties of the employee and are not covered under FECA.16 However,
the Board has held that, where the evidence establishes error or abuse on the part of the
employing establishment in what would otherwise be an administrative matter, coverage will be
afforded.17 In determining whether the employing establishment has erred or acted abusively,
the Board will examine the factual evidence of record to determine whether the employing
establishment acted reasonably.18
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, OWCP, as part of its
adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment and are to be considered by a physician when
providing an opinion on causal relationship and which working conditions are not deemed
factors of employment and may not be considered.19 If a claimant does implicate a factor of
11

V.W., 58 ECAB 428, 431 (2007); Donna Faye Cardwell, 41 ECAB 730, 741-42 (1990).

12

L.D., 58 ECAB 344, 350 n.8 (2007); Robert Breeden, 57 ECAB 622, 625 (2006).

13

A.K., 58 ECAB 119, 121 (2006); David Apgar, 57 ECAB 137, 140 (2005).

14

5 U.S.C. §§ 8101-8193; Trudy A. Scott, 52 ECAB 309, 314 (2001); Lillian Cutler, 28 ECAB 125, 129 (1976).

15

J.F., 59 ECAB 331, 338 (2008); Gregorio E. Conde, 52 ECAB 410, 411-12 (2001).

16

See Matilda R. Wyatt, 52 ECAB 421, 423 (2001); Thomas D. McEuen, 41 ECAB 387, 391-92 (1990).

17

See William H. Fortner, 49 ECAB 324, 325 (1998).

18

Ruth S. Johnson, 46 ECAB 237, 241 (1994).

19

D.L., 58 ECAB 217, 220 (2006).

6

employment, OWCP should then determine whether the evidence of record substantiates that
factor.20 When the matter asserted is a compensable factor of employment and the evidence of
record establishes the truth of the matter asserted, OWCP must base its decision on an analysis of
the medical evidence.21
ANALYSIS
Appellant alleged that an aggravation of hypertension caused by a supervisor, J.J., yelling
at her and berating her on February 23 and 27, 2012. By decision dated July 5, 2012, OWCP
accepted her claim for aggravation of hypertension, but failed to discuss the factual aspect of her
claim. On April 3, 2013 it proposed to rescind its July 5, 2012 decision as it determined the facts
as alleged by appellant had not been established. The rescission was made final as of
June 27, 2013. Appellant subsequently requested an oral hearing, after which an OWCP hearing
representative issued a decision affirming OWCP’s the January 9, 2014 rescission.
The Board finds that OWCP presented sufficient evidence to meet its burden of proof to
rescind its acceptance of appellant’s claim. OWCP had accepted the claim without analyzing the
conflicting factual evidence from witnesses, supervisors, and coworkers as to what actually
occurred on the relevant dates. At the time of acceptance, it treated the claim as a traumatic
injury even though appellant had claimed numerous dates of alleged abuse by her supervisor.
Moreover, it accepted the claim for aggravated hypertension induced by psychological
stress without analyzing whether any of the alleged abusive actions taken by appellant’s
supervisor fell under the performance of duty. The Board has held that the manner in which a
supervisor exercises his or her discretion falls outside the coverage of FECA. This principle
recognizes that a supervisor or manager must be allowed to perform their duties and that
employees will, at times, disagree with actions taken. Mere disagreement with or dislike of
actions taken by a supervisor or manager will not be compensable absent evidence establishing
error or abuse.22 For harassment or discrimination to give rise to a compensable disability, there
must be evidence which establishes that the acts alleged or implicated by the employee did, in
fact, occur.23 Mere perceptions of harassment or discrimination are not compensable under
FECA.24 A claimant must substantiate allegations of harassment or discrimination with
probative and reliable evidence.25 Unsubstantiated allegations of harassment or discrimination
are not determinative of whether such harassment or discrimination occurred.26 A claimant must
20

David C. Lindsey, Jr., 56 ECAB 263, 269 (2005).

21

Robert Breeden, supra note 12.

22

S.M., Docket No. 09-2290 (issued July 12, 2010); Linda J. Edwards-Delgado, 55 ECAB 401, 405 (2004).

23

K.W., 59 ECAB 271, 276 (2007); Robert Breeden, supra note 12.

24

M.D., 59 ECAB 211, 216-17 (2007); Robert G. Burns, 57 ECAB 657, 661 n.14 (2006).

25

J.F., 59 ECAB 331, 339 (2008); Robert Breeden, supra note 12.

26

G.S., Docket No. 09-764 (issued December 18, 2009); Ronald K. Jablanski, 56 ECAB 616, 620 (2005);
Penelope C. Owens, 54 ECAB 684, 686 (2003).

7

establish a factual basis for his or her allegations of harassment or discrimination with probative
and reliable evidence.27
The Board finds that there are no compensable factors falling within the performance of
duty as alleged by appellant because each of her allegation has been disputed by conflicting
witness statements regarding the events of February 23 and 27, 2012.
OWCP provided clear explanations in establishing that its prior acceptance of the claim
was erroneous, and as such, properly rescinded its acceptance. It explained that the factual basis
of appellant’s claim was not established due to conflicting witness statements. Therefore,
OWCP presented sufficient evidence to rescind acceptance of her claim.
CONCLUSION
The Board finds that OWCP has met its burden of proof to rescind acceptance of
appellant’s claim for aggravation of hypertension.
ORDER
IT IS HEREBY ORDERED THAT the May 28, 2015 decision Office of Workers’
Compensation Programs is affirmed.
Issued: August 4, 2016
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

27

Robert Breeden; supra note 12; Beverly R. Jones, 55 ECAB 411, 416 (2004).

8

